Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 7, 16 and 25. More specifically, Moehlenbrink et al. (US 5893,043) in view of Brand et al. (US 2012/0130562 fails to teach a plurality of signs having “a dynamic portion including one or more of a seven segments character display comprising changeable characters or a QR code display comprising a changeable pattern” (emphasis added). The secondary reference Brand teaches a rail vehicle capable of reading a QR code (124) (Para. [0041]). However, the medium (104, 128) for the QR code is either a printed paper document (104) or “[a]lternatively, the medium 104 may be replaced by the medium 128, such as a display device of an electronic device (e.g., a mobile phone, personal digital assistant, or tablet personal computer).” (Para. [0041]). The printed paper document does not have a QR code display comprising a changeable pattern. While the mobile phone or personal tablet medium of Brand may be reasonably considered as having a dynamic portion including a QR code display comprising a changeable pattern, one of ordinary skill in the art would not use a phone or tablet as a railway vehicle sign. Thus, the Examiner finds it would require an improper degree of hindsight reasoning to modify Moehlenbrink in view of Brand to meet the limitations of claims 7, 16 and 25. Thus, the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617